Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group III, claims 5-12, in the reply filed on 06/28/2022 is acknowledged.
Claims 1-4 and 15-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/28/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “Perox cells” in claim 5 is used by the claim to mean cells that pass through a flowcell from a perox channel (specification, paragraph [0030]). It is unclear if “Perox cells” is used to mean peroxidase or not. The term is indefinite because the specification does not clearly redefine the term. It is unclear what the term “Perox cells” is. Is it a term for a general grouping of cells being tested? Is it peroxidase? Is it cells comprising peroxidase? Is “Perox” a trade name? Claims 2-12 are rejected by virtue of their dependence on a rejected base claim.
Regarding claim 5, claim 5 recites the limitation "the percentage" in line 7.  There is insufficient antecedent basis for this limitation in the claim. Claims 2-12 are rejected by virtue of their dependence on a rejected base claim.
Regarding claim 5, claim 5 recites the limitation "the mean value" in line 10.  There is insufficient antecedent basis for this limitation in the claim. Claims 2-12 are rejected by virtue of their dependence on a rejected base claim.
Regarding claim 5, claim 5 recites the limitation "the Y direction" in line 10.  There is insufficient antecedent basis for this limitation in the claim. Claims 6-12 are rejected by virtue of their dependence on a rejected base claim.
Regarding claim 5, claim 5 recites the limitation "determining the mean value in the Y direction of the Polymorphonucleocyte…” in line 10, which is unclear. Is “Y direction” referring to the physical direction of the PMN in the sample? Claim5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: what the “Y direction” entails, i.e. the mean value is determined from the Y direction of the PMN cluster from a scatter diagram (specification, paragraphs [0069]-[0070]). Claims 6-12 are rejected by virtue of their dependence on a rejected base claim.
Regarding claim 5, claim 5 recites the limitation "the Polymorphonucleocyte" in line 11.  There is insufficient antecedent basis for this limitation in the claim. Claims 6-12 are rejected by virtue of their dependence on a rejected base claim.
Regarding claim 5, claim 5 recites the limitation "the mean platelet concentration" in line 12.  There is insufficient antecedent basis for this limitation in the claim. Claims 6-12 are rejected by virtue of their dependence on a rejected base claim.
Regarding claim 5, claim 5 recites the limitation "the values" in line 14.  There is insufficient antecedent basis for this limitation in the claim. Claims 6-12 are rejected by virtue of their dependence on a rejected base claim.
Regarding claim 6, claim 6 recites the limitation "the parameters" in lines 2 and 3.  There is insufficient antecedent basis for this limitation in the claim. 
Regarding claim 7, claim 7 recites the limitation "the parameters" in lines 3, 4, 6, 9, and 11.  There is insufficient antecedent basis for this limitation in the claim. 
Regarding claim 7, claim 7 recites the limitation “values of the parameter determined in a) of claim 5 larger than 0.758244…” in lines 3-4. Since the claim also recite an alterative method in lines 9-10, “…the parameter determined in a) of claim 5 larger than 0.75844…”, it is unclear if the method of lines 3-4 is incorrect and instead should recite “…smaller than 0.758244…”. Furthermore, note that Fig. 6 in the disclosure shows alternative decision tree paths where the parameter determined in a) is less than 0.758244 OR greater than or equal to 7.58244.
Regarding claim 8, claim 8 recites the limitation "the parameters" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. 

Allowable Subject Matter
Claim 5-12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 5, the closest prior art of Braiser et al. (BRASIER ALLAN R. ET AL: "A Three-Component Biomarker Panel for Prediction of Dengue Hemorrhagic Fever"; AMERICAN JOURNAL OF TROPICAL MEDICINE & HYGIENE; vol. 86; no. 2; pp:341-348 (2012)) teaches a method for detecting a dengue infection in a patient blood sample (abstract) comprising the steps of: 
a) performing a platelet analysis (Fig. 1; Tables 1-4) in the sample and determining the distribution of the platelet (Fig. 1 and tables 3-4 teach distribution of platelet count); 
c) determining the distribution of Polymorphonucleocyte (PMN) in the sample (Fig. 1 shows a box plot from measuring neutrophils); 
d) determining the mean platelet concentration (MPC) in the sample (Table 1 shows the mean platelet count); 
e) obtaining sample parameters from the values determined in steps a) and c) (page 345, left column, first paragraph teaches a model was produced using the best subsets selection to identify the most meaningful covariates related to the probability of DHF; Fig. 3) ; and 
f) evaluating the sample parameters in relation to a prespecified criterion, wherein, if the criterion is fulfilled, a dengue infection is present (Fig. 3).
	However, Braiser fails to teach the method comprising the steps of:
a) performing a platelet volumes analysis in the sample and determining the distribution of the platelet volumes; 
b) determining the percentage of Perox cells in the sample with absorption values greater than a predefined limit; 
c) determining the mean value in the Y direction of the Polymorphonucleocyte (PMN) in the sample; 
e) obtaining sample parameters from the values determined in steps a) - d); and 
f) evaluating the sample parameters in relation to a prespecified criterion, wherein, if the criterion is fulfilled, a dengue infection is present.
A reference Abraham et al. (US 20150160240 A1) teaches methods of determining whether a subject has a dengue virus infection (abstract) comprising analyzing patient characteristics such as mean platelet volume, platelet distribution width, percentage of neutrophils, percentage of lymphocytes, and white blood cell count (Table 4). However, Abraham fails to teach b) determining the percentage of Perox cells in the sample with absorption values greater than a predefined limit; c) determining the mean value in the Y direction of the Polymorphonucleocyte (PMN) in the sample.
 A reference Longanbach et al. (LONGANBACH, S. et al.: "Automated blood cell analysis"; In: "Rodak's Hematology Clinical Principles and Applications PART III"; 1 January 2016; Elsevier, St Louis; pp.: 208-227) teaches automated blood analysis from hematology analyzers (page 208), wherein blood analysis comprises measuring characteristics of blood such as platelet count, mean cell volume, white blood cell count (Table 15-1). Longanbach teaches optical scatter as a method of measuring blood (page 210, right column, section “Optical Scatter”). Longanbach teaches using an ADIVA 2120i for blood analysis and producing cytograms for a perox channel (Fig. 15-12). However, Longanbach fails to teach or suggest the claim limitations missing from Braiser. 
A reference Harris et al. (HARRIS, N. et al.: "The ADVIA 2120 Hematology System: Flow Cytometry-Based Analysis of Blood and Body Fluids in the Routine Hematology Laboratory"; LABORATORY HEMATOLOGY; vol. 11, no. 1, 1 March 2005; pp.: 47-61) teaches an ADIVA 2120 blood analyzer (abstract) capable of providing a complete blood cell count, a  WBC differential and a reticulocyte count (abstract). Harris teaches a peroxidase channel (page 48, right column, section “Peroxidase Channel”, comprising measuring platelet volume distribution and platelet concentration (Tables 2, 4). Harris teaches absorbance and scattered light is used to analyze peroxidase-positive cells (pages 48-49, section “Peroxidase Channel”). Harris teaches cell size is represented on a y-axis of a cytogram, wherein the cytogram is used to identify different cell populations (page 49, right column, first paragraph; Fig. 1C). Harris teaches peroxidase density analysis (page 56, left column, section “White Cells”). However, Harris fails to teach or suggest motivation, wherein one of ordinary skill in the art would arrived at the claimed method comprising the combination of steps a) - f).
	None of the prior art teaches or fairly suggests, alone or in combination, all of the limitations of the claimed invention. Thus, claim 5 is deemed allowable. Claims 6-12 are deemed allowed based on their dependence on claim 5.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY H NGUYEN whose telephone number is (571)272-2338. The examiner can normally be reached M-F 7:30A-5:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571) 272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY H NGUYEN/Examiner, Art Unit 1798                         

/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797